Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
In view of Applicant’s arguments and amendment filed on 12/14/2020, the 112(b) rejections to claims 2 and 3 are hereby withdrawn.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 11-13 of Remarks filed on 12/14/2020, Applicant's arguments have been fully considered but they are not persuasive.
	Zhang clearly teaches that, in at least Fig. 2A, for example, BAND XII UPLINK is for uplink direction and BAND XII DOWNLINK is for downlink direction, and they are adjacent to each other and are in opposite direction. Watkins indeed discloses that, in at least Fig. 2A,  there are at least four ports in signal booster 200, namely, 18A, 18B, 20A, and 20B. Each of these ports can transmit signals in both directions, i.e., downlink and uplink directions. When Watkins is combined with Zhang, one antenna port can transmit one signal in one channel (or spectrum) in one direction while the other antenna port adjacent spectrum) in another direction. Furthermore, Watkins’ disclosure of cell-site handoff is an additional feature. Watkins modified by Zhang indeed results in the claimed features as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (EP0406905A2) in view of Zhan (US 20150009889).

Regarding claim 1, Watkins discloses that “A signal booster, comprising: a first signal booster configured to amplify signals in a first band in a first direction, wherein the first signal booster includes a first antenna port and a second antenna port, wherein (Watkins, in at least Figs. 1A and 6: 10A is a first signal booster, first antenna 20A, first port in Duplexer 58, and second port in Duplexer 50; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions): the first antenna port is configured to communicate signals with a first antenna for communication with a mobile device (Watkins, in at least Fig. 6: the first antenna 20A communicating with mobile unit M); and the second antenna port is configured to communicate signals with a second antenna for communication with a base station (Watkins, in at least Fig. 6: the second antenna communicating with cell 12A); and a second signal booster communicatively coupled to the first signal booster (Watkins, in at least Fig. 6: 10B is a second signal booster), wherein the second signal booster is configured to amplify signals in a second band in a second direction (Watkins, in at least Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions), and wherein the second signal booster includes a third antenna port and a fourth antenna port (Watkins, in at least Fig. 6: third antenna is 20B and fourth antenna is the antenna communicating with cell 12B), wherein: the third antenna port is configured to communicate signals with a third antenna for communication with the mobile device (Watkins, in at least Fig. 6: the third antenna 20B communicating with mobile unit M); and the fourth antenna port is configured to communicate signals with a fourth antenna for communication with the base station (Watkins, in at least Fig. 6:  the fourth antenna communicating with cell 12B, although the antenna does not communicating with cell 12A, it would be very obvious to a skilled artisan to modify the IF and RF blocks so as to communicate with cell 12A);.”
Watkins does not expressly disclose that wherein a frequency range of the second band with the second-direction is contiguous with a frequency range of the first band with the first direction.
Zhan teaches that “wherein a frequency range of the second band with the second-direction is contiguous with a frequency range of the first band with the first direction (Zhan, in at least [0060], lines 4-8: … in certain implementations, the adjacent uplink channels or the adjacent downlink channels of the first and second frequency bands are abutting, such that there is substantially no separation or gap (e.g., about 0 MHz) between the channel frequencies; and Fig. 2B: band 31 is uplink, band 33 is downlink, and Fig. 3 and [0031]: multi-band signal boosters that provide boosting across multiple frequency bands including adjacent frequency bands, wherein the signal booster can be used to boost channels of first and second frequency bands that are adjacent or closely positioned in frequency; also [0035],[0056]; and Fig. 2B: bands 37, 38 are continuous passbands, and bands 31-33 are too).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhan’s teaching in the signal booster of Watkins so that the signal booster(s) can work in proper frequency bands, such as, but not limited to, cellular bands, unlicensed bands, etc.

Regarding claim 5, Watkins and Zhan further discloses that “The signal booster of claim 1, wherein the signal booster is operable to boost signals in multiple frequency-contiguous bands using the first signal booster that is physically isolated from the second signal booster within the signal booster (Watkins, in at least Fig. 6: two separate signal boosters and hence they are physically isolated in a same device) and (Zhan, in at least Figs. 2A-2B).”

Regarding claim 6, Watkins further discloses that “The signal booster of claim 1, wherein the first signal booster comprises: an uplink signal path configured to amplify and filter signals in the first band; and a downlink signal path configured to amplify and filter signals in the first band; and the second signal booster comprises a downlink (Watkins, in at least Fig. 6 and Zhan, Figs. 2A-2B and 4 where there are a plurality of downlink and uplink channels utilizing various frequency bands; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions).”

Regarding claim 7, Zhan further teaches that “The signal booster of claim 1, wherein the first band is band 12 (B12) and the second band is band 29 (B29), wherein B12 corresponds to a frequency range of 699 megahertz (MHz) to 716 MHz in an uplink and a frequency range of 729 MHz to 746 MHz in a downlink, and B29 corresponds to a frequency range of 717 MHz to 728 MHz in a downlink (Zhan, [0031]: the Band XII uplink channel can have a frequency range of about 698 MHz to about 716 MHz; the Band XII downlink channel can have a frequency range of about 728 MHz to about 746 MHz, and FCC spectrum; and Fig. 2B: band 31 is uplink, band 33 is downlink).” It is to be noted that a device working in different frequency band(s) is not patentably distinct.

Regarding claim 8, Watkins further discloses that “The signal booster of claim 1, wherein: the first antenna is a server antenna that is configured to be communicatively coupled to the first antenna port;  the second antenna is a donor antenna that is configured to be communicatively coupled to the second antenna port; the third antenna is a server antenna that is configured to be communicatively coupled to the third antenna port; or the fourth antenna is a donor antenna that is configured to be communicatively coupled to the fourth antenna port (Watkins, in at least Fig. 6: an antenna communicating with a base station can be called a server antenna, and an antenna communicating with a mobile unit can be called donor server. However, there is no definite definition of the naming convention and naming an antenna as a server or donor antenna is not patentably distinct).”

Regarding claim 13, Watkins further discloses that “The signal booster of claim 1, wherein the first signal booster and the second signal booster are included in a single form factor, and the first signal booster includes a first set of antenna ports and the second signal booster includes a second set of antenna ports (Watkins, in at least Fig. 6: two separate signal boosters in the same device).”

Regarding claim 14, Watkins further discloses that “The signal booster of claim 1, wherein: the first antenna port is further configured to receive an unamplified uplink signal from the mobile device and transmit an amplified downlink signal to the mobile device (Watkins, in at least Fig. 6: first antenna 20A bi-directionally communicating with mobile unit M and the signal received at the antenna is unamplified; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions); the second antenna port is further configured to receive an unamplified downlink signal from the base station and transmit an amplified uplink signal to the base station (Watkins, in at least Fig. 6: the second antenna directionally communicating with cell 12A and the signal received at the antenna is unamplified; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions); the third antenna port is further configured to receive an unamplified uplink (Watkins, in at least Fig. 6: the third antenna 20B directionally communicating with mobile unit M and the signal received at the antenna is unamplified; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions); and the fourth antenna port is further configured to receive an unamplified downlink signal from the base station and transmit an amplified uplink signal to the base station (Watkins, in at least Fig. 6: the fourth antenna communicating with cell 12B, although the antenna does not communicating with cell 12A, it would be very obvious to a skilled artisan to modify the IF and RF blocks so as to communicate with cell 12A and the signal received at the antenna is unamplified; and Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions).”

Regarding claim 15, Watkins discloses that “(Watkins, in at least Fig. 1: linear Amp 64 and various Amps 54a-54e in both directions; and in Figs. 1 & 6: cell site 12, 12A-12B and therefore cellular signal amplifier);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3 or 4 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 8 above.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 14 above.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.

Regarding claim 27, Zhan further teaches that “The signal repeater of claim 23, wherein: the first signal repeater comprises one or more downlink signal paths; and the second signal repeater comprises one or more uplink signal paths (Zhan, Fig. 4: there are a plurality of downlink and uplink channels.”

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 10 above.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 14 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (EP0406905A2) and Zhan (US 20150009889), in view of Ashworth (US 9054664).

Regarding claim 9, Watkins and Zhan the features of claim 1, but  do not expressly teach that The signal booster of claim 1, wherein the first signal booster further comprises a controller operable to perform network protection.
Ashworth teaches that “The signal booster of claim 1, wherein the first signal booster further comprises a controller operable to perform network protection (Ashworth, Fig. 3 and col. 13, lines 56-60: … microcontroller 372, and col. 11, lines 3-6: the control unit 370 may select the gains for the main booster 330 based on providing noise floor, internal oscillation, external oscillation (e.g., antenna to antenna oscillations), and/or overload protection for the wireless network).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ashworth’s teaching in the signal booster of Watkins and Zhan so that the control unit 370 may select the gains for the main booster 330 based on providing noise floor, internal oscillation, external .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (EP0406905A2), Zhan (US 20150009889), and Ashworth (US 9054664) in view of Gainey (US 20130077502).

Regarding claim 10, Watkins, Zhan, and Ashworth teach the features of claim 9, but  do not expressly teach that The signal booster of claim 9, wherein the controller is configured to: determine a received signal strength indication (RSSI) of a received signal communicated from the second signal booster; and adjust a gain of an uplink signal path in the first signal booster based on the RSSI of the received signal in order to perform the network protection.
Gainey teaches that “The signal booster of claim 9, wherein the controller is configured to: determine a received signal strength indication (RSSI) of a received signal communicated from the second signal booster; and adjust a gain of an uplink signal path in the first signal booster based on the RSSI of the received signal in order to perform the network protection (Gainey, [0009]-[0010]: an uplink gain is controlled based upon the measured downlink RSSI; a method may include measuring a power of the received downlink signal, and computing a power level of a signal expected at the uplink of the repeater, where the computing is based on the measured downlink power; the method may include adjusting a gain of at least one amplifier based on the computed power level; [0075]: the power level of a downlink pilot signal may be used instead of the RSSI of the downlink signal; and [0019]; and claims 1, 11: measuring a downlink power further comprises measuring a Received Signal Strength Indicator (RSSI)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gainey’s teaching in the signal booster of Watkins, Zhan, and Ashworth so that an uplink gain is controlled based upon the measured downlink RSSI; a method may include measuring a power of the received downlink signal, and computing a power level of a signal expected at the uplink of the repeater, where the computing is based on the measured downlink power; the method may include adjusting a gain of at least one amplifier based on the computed power level ([0009-0010]).

Regarding claim 11, Zhan and Gainey further teach that “The signal booster of claim 10, wherein the uplink signal path is associated with band 2 (B2) or band 4 (B4) (Zhan, [0031]: the Band II uplink channel can have a frequency range of about 1850 MHz to about 1910 MHz; the Band XII downlink channel can have a frequency range of about 728 MHz to about 746 MHz), and the RSSI of the received signal is associated with band 29 (B29) (Ganey, [0019]: measuring a downlink power further comprises measuring a Received Signal Strength Indicator (RSSI)).” It is to be noted that the RSSI is applicable to any frequency band of interest. Measuring RSSI for different frequency bands is not patentably distinct.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins (EP0406905A2) and Zhan (US 20150009889) in view of Judd (US 20040110469).

Regarding claim 12, Watkins and Zhan the features of claim 1, but  do not expressly teach that The signal booster of claim 1, wherein first antenna and the second antenna are positioned at a selected distance from the third antenna and the fourth antenna to increase physical isolation between the first and second antennas and the third and fourth antennas, wherein the physical isolation serves to mitigate an overlap between one or more band pass filters in the first signal booster and the second signal booster.
Judd teaches that “The signal booster of claim 1, wherein first antenna and the second antenna are positioned at a selected distance from the third antenna and the fourth antenna to increase physical isolation between the first and second antennas and the third and fourth antennas, wherein the physical isolation serves to mitigate an overlap between one or more band pass filters in the first signal booster and the second signal booster (Judd, in at least [0189]: … a repeater site uses the physical separation of the antennas to achieve enough isolation to allow the repeater to operate with gains of 60 to 95 dB, wherein increasing physical isolation between two antennas is intended to mitigate overlapping and/or interference between low-pass or band-pass filters).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Judd’s teaching in the signal booster of Watkins and Zhan so that a booster or repeater uses the physical separation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648